Exhibit 10.4.8

 

Execution Version

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT (this
“Eighth Amendment”) is entered into as of the 29th day of September, 2003 by and
among TCPL Portland Inc., a Delaware corporation, (“TCPL Portland”), El Paso
Energy Portland Corporation, a Delaware corporation, (“El Paso Portland”) and
Northern New England Investment Company, Inc., a Vermont corporation, (“NNEIC”).

 

WHEREAS, TCPL Portland, El Paso Portland and NNEIC currently constitute all of
the partners (the “Current Partners”) in Portland Natural Gas Transmission
System, a Maine general partnership, (the “Partnership”) and are the remaining
parties to the Portland Natural Gas Transmission System Amended and Restated
Partnership Agreement dated as of March 1, 1996, as amended by the First
Amendment thereto, dated as of May 23, 1996, the Second Amendment thereto, dated
as of October 23, 1996, the Third Amendment thereto, dated as of March 17, 1998,
the Fourth Amendment thereto, dated as of March 31, 1998, the Fifth Amendment
thereto, dated as of September 30, 1998, the Sixth Amendment thereto, dated as
of June 4, 1999, and the Seventh Amendment thereto, dated as of June 28, 2001
(as amended, the “Partnership Agreement”); and

 

WHEREAS, effective as of the date hereof, DTE East Coast Pipeline Company, a
Michigan corporation, (“DTE East Coast”) assigned and transferred 10.13% of its
16.41% Percentage Interest in the Partnership to TCPL Portland pursuant to an
Agreement for Purchase of Partnership Interest and an Assignment and Assumption
Agreement each dated effective as of the date hereof (herein collectively
referred to as the “TCPL Purchase Agreements”); and

 

WHEREAS, effective as of the date hereof, DTE East Coast assigned and
transferred the balance of its Percentage Interest in the Partnership,
representing a 6.28% Percentage Interest, to NNEIC pursuant to an Agreement for
Purchase of Partnership Interest and an Assignment and Assumption Agreement each
dated effective as of the date hereof (herein collectively referred to as the
“NNEIC Purchase Agreements”); and

 

WHEREAS, DTE East Coast has resigned as tax matters partner for the Partnership;
and

 

WHEREAS, pursuant to a Unanimous Written Consent of the Management Committee of
Portland Natural Gas Transmission System dated as of September 26, 2003, the
Management Committee, among other things, unanimously approved the assignment
and transfer by DTE East Coast of its Percentage Interest to TCPL Portland and
NNEIC as set above; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Current Partners wish to amend the Partnership Agreement to reflect
the foregoing transactions and events.

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, it is agreed as follows:

 

1.                                      Definitions. Capitalized terms used but
not defined in this Eighth Amendment (including in the recitals above) shall
have the meanings assigned to such terms in the Partnership Agreement.

 

2                                         Revised Percentage Interests. The
Current Partners agree that the Partnership Agreement is hereby amended by
substituting Schedule A attached hereto for the same schedule currently attached
to the Partnership Agreement.

 

3.                                      Tax Matters Partner. Effective as of the
date hereof, TCPL Portland is appointed as the Tax Matters Partner of the
Partnership and shall serve in that capacity in accordance with Section 6.12 of
the Partnership Agreement and the Partnership is authorized to file a statement
with the Internal Revenue Service in respect of such appointment.

 

4.                                      Allocation of Profits, Losses and
Distributions. The Current Partners hereby waive the provisions of Section 9.6
and Section 9.7 of the Partnership Agreement to the extent necessary to give
effect to the transfers and assignments contemplated in the TCPL Purchase
Agreements and the NNEIC Purchase Agreements

 

5.                                      Effect on Partnership Agreement. Except
as expressly set forth herein, the Partnership Agreement and all of the
representations, warranties, covenants and agreements contained therein remain
in full force and effect for the benefit of the parties thereto and hereto, and
their permitted successors and assigns.

 

6.                                      Counterparts. This Eighth Amendment may
be executed in counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Signatures of the parties appear on the following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed and attested by their duly authorized representatives effective as of
the date first set forth above

 

 

TCPL PORTLAND INC.

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

President

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

Vice President Taxation

 

 

 

 

 

 

 

EL PASO ENERGY PORTLAND CORPORATION

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

Vice President

 

 

 

 

 

NORTHERN NEW ENGLAND INVESTMENT COMPANY, INC.

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

President

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EIGHTH AMEDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT

 

Partners

 

Percentage Interest

 

TCPL Portland Inc.

 

43.42

%

El Paso Energy Portland Corporation

 

29.64

%

Northern New England Investment Company, Inc.

 

26.94

%

 

4

--------------------------------------------------------------------------------